              Case 1:20-cv-01025 Document 1 Filed 04/20/20 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
 Stanley G. Gray,
                                                 )
                Plaintiff,                       )
                                                 )
         v.                                      )      CIVIL ACTION NO. 1:20-cv-01025
                                                 )
 The Honorable James E. McPherson                )
 Acting Secretary of the Navy                    )
 Department of the Navy,                         )
                                                 )
                Defendant.                       )
                                                 )

                                          COMPLAINT

   1.   This complaint concerns review of a final decision of the Board for Correction of Naval

Records (“BCNR”) in which the BCNR denied disabled United States Marine Corps veteran

Stanley Gray’s request to correct his discharge classification to medical disability retirement to

accurately reflect his condition at the time of discharge.

                             I.    JURISDICTION AND VENUE

   2.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331.

Mr. Gray raises claims arising under federal statutes and military regulations.

   3.   The federal statutes upon which jurisdiction rests are the Administrative Procedure Act

(“APA”), 5 U.S.C. § 701 et seq., which authorizes this Court to review and reverse decisions of

the BCNR that are arbitrary, capricious, unsupported by the evidence or otherwise contrary to law,

and 10 U.S.C. § 1552, which allows for a service member to apply to the BNCR to correct errors

to his military record or remove an injustice.

   4.   Venue is proper pursuant to 5 U.S.C. § 703 as the defendant resides in the District of

Columbia. See Smith v. Dalton, 927 F. Supp. 1 (D.D.C. 1996).
            Case 1:20-cv-01025 Document 1 Filed 04/20/20 Page 2 of 11



   5.   Mr. Gray is a citizen of the United States.

                                    II.    THE PARTIES

   6.   Plaintiff, Mr. Gray, is a United States Marine Corps veteran who served honorably on

active duty for over 10 years and currently resides at the address provided in the caption above.

   7.   The United States Marine Corps is a component of the Department of the Navy.

   8.   Defendant is the Honorable James E. McPherson, Acting Secretary of the Navy, who is

named as Defendant in his official capacity only as the head of the Department of the Navy. The

BCNR acts on behalf of the Defendant, and the Defendant has final authority over the BCNR’s

decisions regarding corrections of naval records. 10 U.S.C. § 1552. Defendant resides at the

address provided in the caption above.

 III.   STATUTE OF LIMITATIONS AND EXHAUSTION OF ADMINISTRATIVE
                                REMEDIES

   9.   Mr. Gray was discharged from the United States Marine Corps on April 30, 1988 after

serving honorably and with distinction for over 10 years.

   10. In 2017, Mr. Gray submitted his most recent application to the BCNR to correct the

discharge classification on his Certificate of Release or Discharge from Active Duty that was

issued to Mr. Gray when he was discharged from active duty.

   11. On April 9, 2018, the BCNR waived the statute of limitations for applying for corrections

and issued a final decision denying Mr. Gray’s application.

   12. This Complaint is filed within six years of the final decision rendered by the BCNR and

is timely filed. 28 U.S.C. § 2401(a).




                                               -2-
                Case 1:20-cv-01025 Document 1 Filed 04/20/20 Page 3 of 11



                               IV.    STATEMENT OF FACTS

    13. On July 9, 1973, Mr. Gray entered the United States Naval Academy to begin his

undergraduate studies and officer training.

    14. On June 8, 1977, Mr. Gray entered the Marine Corps as a Second Lieutenant after

graduating from the United States Naval Academy.

    15. Mr. Gray served on active duty from 1977 to 1988, and throughout his honorable service

in physically demanding positions he suffered from various injuries requiring 11 different medical

operations.

    16. Early in his career, Mr. Gray served for several years in positions that required

parachuting, rappelling, and scuba diving where his body was continually subjected to hard

parachute landings and stressful underwater training. While parachuting, Mr. Gray suffered a

significant injury to his right shoulder.

    17. On January 17, 1984, Mr. Gray was finally able to receive surgery for his right shoulder

at the National Naval Medical Center in Bethesda, Maryland but the pain and discomfort never

fully abated.

    18. During this same time period, Mr. Gray also suffered from pain and decrease in movement

for his left shoulder for one and a half years and on April 3, 1984, he had surgery on his left

shoulder at the National Naval Medical Center in Bethesda, Maryland to attempt to correct that

issue.

    19. Mr. Gray also suffered left knee pain that he tolerated for eight years until on August 23,

1984 when he underwent an arthroscopic surgery in an attempt to alleviate the pain and return him

to his full capabilities.




                                               -3-
             Case 1:20-cv-01025 Document 1 Filed 04/20/20 Page 4 of 11



   20. Then, in and around September 1987, after 10 years of active duty service with constant

wear and tear to his lower body, Mr. Gray reported that he had persistent right hip pain during an

orthopedic exam. The orthopedist diagnosed a serious hip condition that would require advanced

treatment options, including a possible experimental stem-cell treatment called the McMurray

process.

   21. On October 22, 1987, Mr. Gray had a follow-up visit where he was provided with three

treatment options for his right hip condition; the experimental McMurray treatment was again

offered as an option and the physician stated that it had a 30% chance of success, but, unlike the

other options, if it was successful it would allow Mr. Gray continue to serve on active duty.

   22. On November 30, 1987, Mr. Gray underwent surgery to implement the experimental

McMurray stem cell treatment and was discharged from the hospital on December 8, 1987.

   23. Sometime in November or December 1987, Mr. Gray was referred to a Medical

Evaluation Board (“MEB”).

   24.     On December 10, 1987, a few days after Mr. Gray’s discharge from the hospital, the

MEB Report opined that Mr. Gray was unfit for full duty due to his left shoulder injury and right

hip injury, it referred him to the Central Physical Evaluation Board (CPEB), and determined that

Mr. Gray’s hip surgery would likely require 12 months of rehabilitation.

   25. On December 21, 1987, Mr. Gray went to a follow-up visit where the surgeon wrote that

it was too early to determine whether the surgery would be a success, or whether Mr. Gray would

need further treatment.




                                               -4-
             Case 1:20-cv-01025 Document 1 Filed 04/20/20 Page 5 of 11



   26. On January 6, 1988, Mr. Gray submitted a rebuttal to the MEB Report contending that the

proposed disability determination did not consider the injuries sustained to his left knee and right

shoulder.

   27. On January 21, 1988, the CPEB notified Mr. Gray that it recommended to the Secretary

of the Navy that Mr. Gray was unfit for full duty because of physical disability.

   28. The CPEB also determined that his unfit condition was his hip condition following

surgery, recognized that it may be a permanent disability, and rated his disability at a mere 10%.

   29. Prior to Mr. Gray’s discharge from the Navy, he was told by his orthopedic surgeon that

the trial McMurray stem cell process had been ineffective and that he could return to the National

Naval Medical Center, regardless of his service status, to receive a hip replacement when the pain

became unbearable.

   30. On April 30, 1988, Mr. Gray was discharged from the Marine Corps for physical disability

with severance pay and was rated by the Navy with a 10% hip disability based on the same

diagnostic codes used by the Veterans Administration (“VA”).

   31. On May 1, 1988, the VA determined that Mr. Gray had a combined disability rating of

40%, including 10% for a total right hip replacement diagnostic code of 5010-5054.

   32. On September 11, 1989, Mr. Gray submitted an application to the BCNR to correct his

naval records requesting his discharge classification be changed to medical retirement because the

CPEB failed to recognize the severity of his disabilities.

   33. On August 1, 1990, Mr. Gray returned to the National Naval Medical Center due to

complications with his right hip and was diagnosed with degenerative joint disease by the same




                                                -5-
             Case 1:20-cv-01025 Document 1 Filed 04/20/20 Page 6 of 11



physicians that performed his initial surgery. And on that same day the VA rated Mr. Gray as

having a 30% disability for diagnostic code 5010-5054.

   34. On November 13, 1990, the BCNR denied Mr. Gray’s request to correct his naval records

stating there was insufficient evidence of the existence of probable material error or injustice.

   35. On May 23, 1991, Mr. Gray’s right hip was replaced by physicians at the National Naval

Medical Center because the physicians determined that the McMurray treatment was unsuccessful

and further damaged Mr. Gray’s hip.

   36. Shortly after the surgery, the VA determined that Mr. Gray was 100% disabled starting

on May 23, 1991 and was continually rated at 100% disability since 2005.

   37. In May 2017, Mr. Gray believed he had material new evidence and submitted another

application requesting that the BCNR correct his discharge classification from “Severance” to

“Medical Disability Retirement,” or in the alternative to the “Temporary Disability Retired List”

(“TDRL”), due to the unforeseeable outcome of his hip surgery at the time of discharge.

   38. In his application, Mr. Gray argued that the Physical Evaluation Board (“PEB”) erred in

granting Mr. Gray disability with severance pay when he should have been retired due to

permanent medical disability.

   39. In support of his application, Mr. Gray provided written argument detailing the evidence

at the time of his discharge that indicated Mr. Gray’s injuries were likely to be permanently

disabling.

   40. Mr. Gray’s BNCR application included his service medical records that documented the

severity of his hip and shoulder injuries at the time of discharge.




                                                -6-
             Case 1:20-cv-01025 Document 1 Filed 04/20/20 Page 7 of 11



   41. On January 2, 2018, the Director for the Council of Review Boards submitted an advisory

opinion to the BNCR recommending that Mr. Gray’s application be denied. Mr. Gray submitted

a rebuttal to the advisory opinion.

   42. On April 9, 2018, the BCNR, in the interests of justice, waived the statute of limitations,

and considered the merits of Mr. Gray’s application, but ultimately denied the requested relief for

Mr. Gray who has been disabled since his discharge.

   43. Mr. Gray continues to endure hardship and difficulties from the lasting effects of his

military service that have not yet been appropriately compensated.

                                      V.   LEGAL CLAIM

       A.   THE BNCR VIOLATED MR. GRAY’S RIGHT UNDER 10 U.S.C. § 1552
       TO CORRECT AN ERROR OR REMOVE AN INJUSTICE FROM HIS
       MILITARY RECORD

   44. Paragraphs 1 through 43 are incorporated herein by reference.

   45. The BNCR’s April 9, 2018 decision violated Mr. Gray’s right to have errors and injustices

in his military record corrected pursuant to 10 U.S.C. § 1552 because it denied Mr. Gray’s request

to correct his military record to accurately reflect his disability and characterization of service at

the time of discharge.

   46. The BNCR’s decision violated Mr. Gray’s right pursuant to 10 U.S.C. § 1552 because it

was arbitrary, capricious, and not adequately supported by substantial evidence as required by 5

U.S.C. § 701 et seq.

   47. The BCNR’s final decision was arbitrary and capricious because it failed to consider or

respond to Mr. Gray’s non-frivolous arguments that would have affected the BCNR’s ultimate

disposition. See Frizelle v. Slater, 111 F.3d 172, 177 (D.C. Cir. 1997) (“However, because the




                                                -7-
             Case 1:20-cv-01025 Document 1 Filed 04/20/20 Page 8 of 11



Board's decision did not respond to two of Frizelle's arguments, which do not appear frivolous on

their face and could affect the Board's ultimate disposition, we conclude that the Board's decision

was arbitrary.”).

   48. Mr. Gray presented medical evidence and argument to the BCNR that the CPEB erred

when it rated Mr. Gray under Veteran Affairs Schedule for Rating Disabilities (“VASRD”) code

5003 for arthritis when he should have been rated under ratings in VASRD 5010-5054. Including

VASRD 5054 for total hip replacement or VASRD 5250 for ankylosis of the hip. Ankylosis is an

immobility and consolidation of a joint due to disease, injury, or surgical procedure.

   49. To be placed on the TDRL, a service member that has less than 20 years of active service

must have at least a 30% disability rating.

   50. Mr. Gray’s original classification, VASRD 5003, provided for only a maximum disability

rating of 10%; whereas Naval guidance regarding VASRD 5054 provided that in “uncomplicated

cases the member is usually ambulatory and disposition is possible approximately 1-3 month[s]

after the procedure has been performed. Assignment to the TDRL, with an appropriate rating, is

usually required prior to permanent disposition.”

   51. VASRD 5054 should have been applied to Mr. Gray’s case because 38 C.F.R. 4.20

provides that when an “unlisted condition is encountered it will be permissible to rate under a

closely related disease or injury.”

   52. When Mr. Gray was offered the McMurray treatment, an unlisted and experimental

condition, his only other two options were a hip replacement or a hip fusion. Thus, the underlying

severity of Mr. Gray’s hip condition was equal to a hip replacement and the McMurray treatment

he eventually received should have been rated similarly.




                                               -8-
             Case 1:20-cv-01025 Document 1 Filed 04/20/20 Page 9 of 11



   53. Additionally, the VA rated Mr. Gray under VASRD 5054 shortly after being discharged

from the Marine Corps. Thus, another military disability institution, applying the same diagnostic

codes, opined that Mr. Gray’s unlisted condition was analogous to VASRD 5054.

   54. Mr. Gray’s argument is non-frivolous because had the BCNR considered a rating under

VASRD 5054 then Mr. Gray could have been eligible for placement on the TDRL, and

subsequently a permanent Medical Disability Retirement based on the medical evidence showing

a disability rating above 30%.

   55. Alternatively, the BCNR and the advisory opinion, did not sufficiently address the

possibility of a rating under VASRD 5250 for ankylosis of the right hip and summarily dismissed

Mr. Gray’s prior claim in 1988 for a rating under VASRD 5253.

   56. Again, Mr. Gray’s experimental treatment was an unlisted condition and ankylosis of the

right hip could be a closely related disease or injury.

   57. A rating under VASRD 5253 would have resulted in a disability rating over 30% and

would have made Mr. Gray eligible for consideration for placement on the TDRL.

   58. Neither the BCNR’s final decision, nor the advisory opinion that the decision heavily

relies upon, addressed Mr. Gray’s argument for an initial classification under VASRD 5054 or

VASRD 5250.

   59. The advisory opinion, which the BCNR substantially concurred with, only briefly

mentioned a VASRD 5010-5054 diagnosis, but did not consider the full effect a VASRD 5054

diagnosis would have on the TDRL placement analysis, nor provided specific findings on why

such a code should not be applied.




                                                 -9-
              Case 1:20-cv-01025 Document 1 Filed 04/20/20 Page 10 of 11



    60. Mr. Gray also presented evidence and argument that the PEB should have adopted the

MEB finding that his left shoulder injury was an unfitting condition and should have contributed

to his overall disability rating.

    61. Neither the BCNR’s final decision, nor the advisory opinion, considered Mr. Gray’s

argument regarding his left shoulder injury being an unfitting condition.

    62. The BCNR’s final decision is also not adequately supported by substantial evidence.

Chappell v. Wallace, 462 U.S. 296, 303 (1983).

    63. The BCNR failed to discuss the clear medical evidence presented by Mr. Gray that showed

the severity of his injuries that warranted a different VASRD classification and higher disability

rating.

    64. The BCNR’s final decision does not discuss in detail Mr. Gray’s medical records, nor

does it consider medical evidence that pre and postdates his date of separation. See Beckham v.

United States, 392 F.2d 619, 622-23; 25 (“a physical disability which renders an officer unfit for

duty is not always manifest at the precise time of separation. Consequently, we must look to

manifestations of the disease or ailment appearing both before and after the point in time of

separation.”).

                                    VI.   PRAYER FOR RELIEF

          Based on the foregoing, Mr. Gray respectfully requests that the Court grant him the

following relief:

          (1) Set aside the decision of the BCNR;

          (2) Compel the Defendant to correct Mr. Gray’s military record to state the discharge

classification as Medical Disability Retirement;




                                                - 10 -
            Case 1:20-cv-01025 Document 1 Filed 04/20/20 Page 11 of 11



       (3) Award Mr. Gray costs and reasonable attorney’s fees as provided in 28 U.S.C. §

2412; and

       (4) Grant any other relief deemed by the Court to be necessary and appropriate.

Dated: April 20, 2020                           Respectfully submitted,



                                               /s/ Miguel Eaton
                                               Miguel Eaton (D.C. Bar No. 983157)
                                               E-mail: meaton@jonesday.com
                                               Jones Day
                                               51 Louisiana Avenue, N.W.
                                               Washington, D.C. 20001.2113
                                               Telephone: +1.202.879.3939
                                               Facsimile: +1.202.626.1700

                                               Vincent A. Doctor (CA Bar No. 319408)
                                               (pro hac vice submitted)
                                               E-mail: vdoctor@jonesday.com
                                               Jones Day
                                               Silicon Valley Office
                                               1755 Embarcadero Road
                                               Palo Alto, CA 94303
                                               Telephone: +1.650.739.3939
                                               Facsimile: +1.650.739.3900

                                               Attorneys for Plaintiff
                                               STANLEY G. GRAY




                                             - 11 -
